Title: To John Adams from Daniel Morgan, 3 March 1799
From: Morgan, Daniel
To: Adams, John



Dear Sir
March 3d. 1799.

It is with extreem regret that I leave Philedelphia without waiting on you, to apologize for not attending on you agreably to your polite and friendly Invitations, to thank you for the many Instances of civility and Attention I have received from you, and to assure you of my sincere respect and Attachment, but such is the situation of my health that I have been confined several days, and now set out in a hurry, rather doubting whether I may reach my family—
At all events, I believe this my last Journey to Phila—Tis probable I may never have the honor to see you again, I wish you health and happiness, and that your Merits and Virtues may be rewarded in this world & the next—
I beg the honor, when you see Mrs. Adams that you mention to her the sincere respect of an old Soldier—
With real Attachment I’ve the honor to be, Sir, / your very Obdt Sert.

Danl. Morgan—